                                                     .+   




4XPSOUPCZUFMFQIPOF
    +BOVBSZ 




        Case 2:21-mj-00061-WED Filed 01/27/21 Page 1 of 4 Document 1
                        AFFIDAVIT IN SUPPORT OF COMPLAINT

       I, David Bianchi, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since January 2020. Since September 2020, I have been assigned to the FBI’s Milwaukee

Area Violent Crimes Task Force. This Task Force is a multi-jurisdictional law enforcement

entity charged with investigating violations of federal law, including bank robberies, commercial

robberies and other violent crime matters, defined under Title 18 of the United States Code. I

have been trained in a variety of investigative and legal matters, including the topics of Fourth

Amendment searches, the drafting of search warrant affidavits, and probable cause. I have

assisted in criminal investigations, participating in surveillance, interviews, and debriefs of

arrested subjects. As a result of this training and investigative experience, I have learned how

and why violent actors typically conduct various aspects of their criminal activities.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.       Based on the facts set forth in this affidavit, there is probable cause to believe

that Rasheed HARRIS has violated 18 U.S.C. §§ 1951(a) (Hobbs Act Robbery) and Title 18,

U.S.C. § 924(c) (use of a firearm in relation to a crime of violence).

                                          PROBABLE CAUSE

       4.      The basis for complainant’s charge of such offense is a review of the reports of

Officers of the Milwaukee Police Department, whom the complainant believes to be truthful and




            Case 2:21-mj-00061-WED Filed 01/27/21 Page 2 of 4 Document 1
reliable.

        5.      On January 17, 2021 at approximately 01:40pm, one masked subject entered the

Walgreens Pharmacy, 6442 N. 76th Street, Milwaukee, WI, and demanded the store clerk empty

the cash register. The subject was armed with a silver handgun.

        6.      According to the victim cashier, identified for purposes of the criminal complaint

as John Doe, the suspect was a black male approximately 25-30 years old, 5’09” tall, slender

build with a dark complexion. The victim’s physical description matched that of Rasheed Harris.

According to the victim, the suspect approached his checkout counter with a bag of chocolate

chip cookies. The suspect attempted to purchase the cookies and when the cash drawer opened

the suspect told the cashier “don’t do or say anything.” The suspect then lifted his sweatshirt and

revealed what appeared to the cashier to be a silver colored handgun tucked into the suspects

waisteband. The suspect then instructed John Doe to hand over all the money from the cashier’s

drawer. After receiving all the money from the cash drawer, the suspect fled the Walgreens.

        7.      During the robbery the suspect held a bag of chocolate chip cookies. The robbery

suspect left the cookies at the checkout counter following the robbery. Milwaukee Police

Department personnel processed the bag of cookies and recovered a latent fingerprint. The

recovered fingerprint matched the known fingerprints of Rasheed Harris.

        8.      On January 22, 2021, members of the Milwaukee Fugitive Task Force arrested

Rasheed Harris. Rasheed Harris was wanted on a federal arrest warrant after walking away from

a halfway house after being recently released from prison following convictions for two Hobbs

Act robberies in addition to the aforementioned armed robbery. At the time of his arrest Rasheed

Harris was found to be in possession of a loaded silver slide Smith and Wesson 9mm semi-

automatic handgun.

                                                 2



             Case 2:21-mj-00061-WED Filed 01/27/21 Page 3 of 4 Document 1
       9.      Other evidence including clothing recovered during a consent search, witness

statements, surveillance video, subject’s physical description, fingerprint, and victim witness

photo spread identifications indicate Rasheed Harris is the subject in 5 other Hobbs Act armed

robberies. The victim businesses were two other Walgreens, a CVS Pharmacy, and two Family

Dollars. Harris’ fingerprint was identified in the 1/20/2021 armed robbery of Walgreens, 6707

West Hampton Avenue, Milwaukee, WI.




                                                 3



            Case 2:21-mj-00061-WED Filed 01/27/21 Page 4 of 4 Document 1
